Citation Nr: 1605716	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  11-15 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hyperthyroidism.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for a right shoulder disorder.

7.  Entitlement to service connection for a low back disorder.

8.  Entitlement to service connection for a right foot disorder.

9.  Entitlement to service connection for myopia.

10.  Entitlement to service connection for swelling of left testicle.

11.  Entitlement to service connection for tinea versicolor.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from February 1976 to February 1980 and from October 2003 to May 2005.  He also had periods of Active Duty for Special Work (ADSW) from October 2001 to May 2002; February 2003 to May 2003; June 2003 to September 2003; and December 2008 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.

The case was remanded by the Board in September 2014 for further development.  As regards the issues being decided herein, the Board's remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

All of the issues except for service connection for left and right knee disorders being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran has left knee degenerative joint disease that is as likely as not related to his military service.

2.  The Veteran has right knee degenerative joint disease that is as likely as not related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for right knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is granting the benefits decided herein and is remanding the remaining issues, no discussion of VA's duties to notify and assist is necessary.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Certain chronic diseases (e.g., arthritis) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  

The Veteran's STRs (STRs) from his National Guard service include an April 2002 examination that showed clinically normal lower extremities.  In his report of medical history, the Veteran denied all joint related and knee problems.  A record dated in May 2003 shows that the Veteran reported right knee pain for three to four weeks and that his left knee occasionally bothered him too.  He reported having a car accident injury to his right knee five years ago.  A pre-deployment health assessment in July 2003 did not mention any knee problems.  

The Veteran's STRs during his second period of active duty show that he had a right knee injury in March 2004.  The Veteran complained of left knee pain in December 2004.  He reported having pain for four to five months and that the injury occurred when he hit his knee while when climbing on the back of a five ton truck.  A record dated in March 2005 shows that the Veteran injured both knees in November 2004 when he slipped while climbing on the back of a five ton truck.  He reported that the injury was exacerbated while walking on rocks in Iraq.  The Veteran's March 2005 separation examination shows that he had clinically normal lower extremities.  In his report of medical history, he reported symptoms of arthritis, rheumatism or bursitis; and knee trouble.  The Veteran reported having a knee problem following his November 2004 injury.  

STRs not during a period of active duty show that the Veteran had a physical profile for his right knee in June 2007.  Another June 2007 record shows that the Veteran reported incurring an injury that month during a period of inactive duty training.  That injury was reported to be incurred in the line of duty according to a May 2008 memorandum.  A June 2007 examination showed clinically abnormal lower extremities; the Veteran had right knee edema, increased instability of the patella, and effusion.  In his report of medical history, he answered yes to knee trouble and reported the June 2007 right knee injury.  

The Veteran was afforded a VA examination in May 2008.  The examiner noted the 2004 injuries.  The Veteran stated that he had had daily bilateral knee pain since those injuries.  He was diagnosed with degenerative joint disease.  The examiner opined that it was less likely as not caused by or result of documented injury in service.  The examiner also opined that the bilateral degenerative joint disease was likely to be aggravated by the injuries.  The examiner further opined that it was unlikely that minor knee injuries in 2004 caused the degenerative joint disease, but it was likely it aggravated an existing condition.  The rationale was that one visit for right or left knee pain in service was insufficient evidence that the existing degenerative joint disease resulted from non-traumatic complaints.  The examiner concluded that it was likely that the Veteran had degenerative joint disease possibly made a little worse during his time in service.  

In an addendum opinion dated that same month, the examiner was unable to provide the baseline manifestations of degenerative joint disease prior to aggravation.  The examiner noted that the Veteran was unable to recall his specific symptoms (baseline manifestations) prior to his symptoms getting worse in the service.  He only stated that his symptoms progressively got worse during his service.  The examiner opined that it was very common for any patient not to remember the specifics of pain or discomfort years ago.  The examiner opined that it was mere speculation to opine as to the increased manifestations that were proximately due to the injuries during service and not due to natural progression.  The rationale was that it was clinically impossible to separate how much of the pain or disease was due to specific active duty symptoms and how much was due to natural progression.  The examiner noted that although the clarification opinion request noted that the Veteran had knee problems prior to active duty, in their careful review of the record, they only saw the May 2005 note reporting an injury five years ago.  

In a July 2008 statement, the Veteran reported having chronic pain and having some loss of range of motion since the in-service injury.  

The Veteran was afforded another VA examination in October 2015.  The examiner opined that the injury noted in 2004 as likely as not aggravated the knees minimally; the Veteran was noted to have been on knee profile while deployed to prevent further injury.  The examiner reported that as noted in the 2008 exam, the 2004 event as likely as not minimally aggravated knee condition and did not likely cause the degenerative joint disease now noted.  

Based on a review of the evidence, the Board finds that service connection for left knee degenerative joint disease and right knee degenerative joint disease is warranted.  The evidence shows that the Veteran currently has degenerative joint disease of both knees.  It also shows in-service knee injuries.  When affording him the benefit-of-the-doubt, the evidence supports a finding of a nexus between his bilateral knee degenerative joint disease and his military service.

Initially, although the RO appears to have concluded that the Veteran had a preexisting injury prior to his second period of service as a result of the May 2003 treatment record noted above, the Board observes that the evidence fails to show the diagnosis of a chronic bilateral knee disability prior to service.  Although such record shows that the Veteran reported a motor vehicle injury five years earlier, the 2002 examination revealed normal lower extremities and no knee complaints.  Additionally, the July 2003 pre-deployment health assessment showed no knee complaints.  Consequently, the Board finds that clear and unmistakable evidence to rebut the presumption of soundness has not been presented.  Therefore, the Veteran is presumed to have been in sound condition when he entered his second period of active duty.

Having found that the Veteran was in sound condition, the evidence supports a finding that his currently diagnosed bilateral knee degenerative joint disease is related to his second period of service.  In this case, of particular importance to the Board are the Veteran's statements, March 2005 report of medical history, and the diagnosis of degenerative joint disease.  The Veteran's statements both to the May 2008 examiner and in his July 2008 correspondence indicate a continuity of symptomatology.  The March 2005 report of medical history clearly shows that the Veteran reported having knee symptomology at separation from his second period of service.  Since the nexus for chronic conditions such as arthritis can be met by demonstrating a continuity of symptomatology, the Board concludes that the Veteran's statements establish the requisite nexus.  

In finding that the evidence shows a continuity of symptomatology dating from the 2004 injury sufficient to establish a nexus, the Board acknowledges the right knee injury occurred during a period of inactive duty for training in 2007.  However, the Veteran's statements to the May 2008 examiner show that he was already having symptoms even prior to that right knee injury.  Such is confirmed by the report of symptoms in his 2005 separation examination.  As such, notwithstanding the later injury, the evidence shows that the Veteran had symptoms even prior to that.  

The Board also acknowledges the opinions from the 2008 and 2015 examiners that the Veteran's degenerative joint disease was not caused by the in-service injuries.  However, the rationales for both opinions did not address the Veteran's reports of a continuity of symptomatology.  As the nexus requirement for a chronic disability can be met by showing a continuity of symptomatology, the examiners' failures to address those reports lessens their probative value.  Consequently, the Board finds that in light of the Veteran's reports, the examiners' opinions are not sufficient to weigh against a finding of service connection.  As such, in considering the Veteran's statements regarding a continuity of symptomatology, the current diagnosis of degenerative joint disease, and when affording the Veteran the benefit-of-the-doubt, a finding of service connection is warranted.  

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for bilateral knee degenerative joint disease is, therefore, granted.



ORDER

Entitlement to service connection for left knee degenerative joint disease is granted.

Entitlement to service connection for right knee degenerative joint disease is granted.


REMAND

Regrettably, another remand is warranting for the remaining issues on appeal.  The October 2015 examiner, in both the knee and sleep apnea examinations, referenced reviewing the Veteran's VA records.  The examinations refer to evidence in 2013 and 2015 that is not of record.  As the Veteran was previously shown to have received VA treatment, it appears that there are additional VA treatment records in existence that have not been obtained.  Therefore, a remand is necessary.

Moreover, it is unclear that the Board's prior remand directives were complied with.  As noted in the Introduction, the Veteran had periods of ADSW from October 2001 to May 2002; February 2003 to May 2003; June 2003 to September 2003; and December 2008 to May 2010.  The Board's September 2014 remand noted that in the April 2011 statement of the case, the RO stated that "Active duty for special work is not active duty.  Active Duty for special work is active duty for training only."  The Board further noted that VA's Adjudication Procedure Manual suggested that further development was needed to be undertaken for periods of ADSW as such service might be characterized as active duty depending upon the duties performed.  The AOJ was instructed to determine the duties performed during the Veteran's periods of ADSW service and that unless it was determined that those periods of service were for training purpose, then they were considered active duty.

A review of the claims file does not show what steps, if any, that the AOJ undertook to determine the Veteran's duties performed during his periods of ADSW.  There is no finding by the AOJ that those periods were either for training purposes or were considered active duty.  At best, the November 2015 supplemental statement of the case, in the "adjudicative actions" section listed all of the Veteran's periods of service for which he has DD-214s, which include the periods of ADSW.  However, while those DD-214s show that the Veteran was released from active duty, they all specifically show that such periods were for ADSW.  

As such, on remand, the AOJ should determine the Veteran's duties performed during his periods of ADSW service and make a formal finding as whether those periods were for training purposes.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Fayetteville VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Contact the appropriate source(s), including the Veteran's Army National Guard unit, to request documentation regarding his periods of ADSW (from October 2001 to May 2002; February 2003 to May 2003; June 2003 to September 2003; and December 2008 to May 2010), including the authority for each period of service and the nature/purpose of each period of service.  The request should include any relevant personnel records, pay records, orders, etc. that might contain information pertaining to any active duty service.  

All efforts made to obtain this information should be documented in the claims file.  A formal finding setting forth whether the Veteran's periods of ADSW from October 2001 to May 2002; February 2003 to May 2003; June 2003 to September 2003; and December 2008 to May 2010, are considered active duty should be prepared and associated with the claims file.

3.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his  representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


